Title: To John Adams from Joseph Palmer, 28 November 1785
From: Palmer, Joseph
To: Adams, John


          
            Dear Sir
            Germantown 28th Novr 1785.
          
          Your very friendly Lettr of the 26th August ’84, wou’d not have lain so long unnoticed, had not my embarrassments continued. When I wrote you in the June preceding, I then hoped Soon to emerge out of that flood of diffeculties in which I had long been Struggling; but my hopes being disappointed, I cou’d not Suppose it consistant with honor, & the rule of right, to make any proposels to any of the gentlemen of Amsterdam, mention’d in Your favor of Augst’84; especially as I found that the want of a commercial Treaty with G B, had discouraged the Whalers & Manufacturers; & which discouragemt was promoted by Some of the inhabitants of Nantuckett, who presented a petition to Our Court, praying that they might be Seperated from, & independt of this State; in Order to be Seperated from, & independt of the United States; & this, as T Folger Esqr told me (who presented the petition) in order to make an exchange with G B, of Nantuckett for a Settlemt on Falkland Isles! However, this discouragemt has been, in Some measure, counteracted by our Frd Genl Warren & others, whose representations to the Marquis of Fayette, has operated (as you will see by the inclosed paper of the 15th Sept past) the opening a Market in France, for Oil; how extensive it will be, or how great the prospects of those concern’d on this Side the Water, I know not, but suppose it considerable: My circumstances have not permitted my concern therein, & therefore I express myself in this doubtful manner.
          On your Mrs Adams’s leaving us, I no longer experienced Mr Tyler’s friendship, but rather the reverse; for ’tho’ what I said of him in June ’84 was true at that time, yet truth wou’d not permit my saying so much at this time: Thus much I tho’t it incumbent upon me to say, in order to acknowledge Mrs Adams’s friendship, & to give a proof of mine:— I do not wish greater happiness to myself & mine, than to You & Yours.
          Whether I shall or shall not remain at this place, is very uncertain, but must soon be determined; I think it most probable that I shall continue here, & if I do, may have it in my power to encourage the Whalefishery: But my great object, is Salt-making, which is the most lucrative business of any, I have been acquainted with; the Sea always furnishes Stock gratis, and the Market will not be overstock’d in my day with this necessary Article. Tho’ ’tis so obviously of public Utility to encourage this Manufr, yet the Mercantile interest blinds the eyes of the Legislature, & occasions great opposition. I was never so left alone in any undertaking, as in this; but if I live, I shall establish the Manufacture, maugre all opposition, & ’tho’ ruin’d & friendless: And if my life Shou’d be Spared a few years longer (it can’t be many) & I can get into this business, under the common Smiles of providence, I Shall Soon repair the ruins of past years.
          Mr Jo Cranch has been Armorer, at Springfield, a few months past, & arrived here on Saturday Eveng, & brot me the inclosed Pamphlet; I Send it you for the Sake of the intelligence it contains: I cut off Some waste paper from it, which wou’d only enlarge the packett with useless lumber.
          I have a Letter from Mr Perkins of Kentucky, which mentions the rapid growth of that Settlemt; 30 or 40 thousand, of all Ages. He also mentions the general face of the Country, as beautiful; rich in Soil, & healthy; plenty of Coal, Iron-Ore, Lead, & Salt Springs. It’s 700 Miles due West of Williamsburg, to the rapids of Ohio; near which are, as, I apprehend, their thickest Settlemts. He mourns the Stopage of our Navigation on the Mississippi by the Spaniard; & thinks they cou’d do much in Tobacco, if they had a free Navigation out to, & in from Sea. The nature of things will not long permit this Stopage, & it will disturb our peace, unless timeously Settled, as I hope it will. If the back-settlers on Virginia are, as Perkins says, 30 or 40 m̃; & there are Said to be nearly as many on the Western parts of N Carolina; & more above the Virginia North line, upon the various branches of the Ohio; & all those rapidly increasing; they will not long Suffer Such an interruption, for our Spirit of liberty, especially in our new Settlemts, inclines to licentiousness, & will not easily be kept within proper bounds.
          When Congress shall be vested with proper powers for the regulation of Weights, Measures, Coinage, Imports & Exports &c, it will Shorten the business of our general Courts, so that it will be Sooner dispatch’d, & probably be better done; & we Shall soon be convinced of the propriety of the Measure, either by rejoiceing in the blessings of Such a power exerted by Congress; or Suffering the evils consequent on withholding it. I dread the consequences of withholding this power from Congress, more than I ever did the power of G B: I think that we Shall come to rights, but it will be thro’ much tribulation. Much may be done by Such a plenitude of power in Congress, which cannot be done by the Seperate States. Congress, in this case may, by imposts, well regulated, do much for the payment of our debts, & encouragemt of Manufrs &c; & by bounties they might give other, or further encouragemts, such as our Seperate Legislatures wou’d never agree upon. Besides, the Several States will eternally be doing little things, to gain advantages over their neighbors, which will tend to the destruction of the whole. We cannot do without a Head; but let us keep a proper check over the particular Members which form this Head, & then we may be safe. My dear friend will forgive my zeal for the public good, & accept of the Sincere friendship of one who sends the purest love to Mrs & Miss Adams, & whose friendship & love will continue as long as he can write
          
            J: Palmer
          
        